 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY MOORE,                                      Case No. 1:20-cv-00143-DAD-EPG

12                    Plaintiff,
                                                          ORDER RE: STIPULATED REQUEST FOR
13            v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                          PREJUDICE
14    PANOCHE WATER DISTRICT.,

15                    Defendant.                          (ECF No. 17)

16

17         Plaintiff Jeffrey Moore and Defendant Panoche Water District have filed a stipulation to

18    dismiss the entire action with prejudice and for the Court to retain jurisdiction over this matter

19    solely to enforce the settlement agreement. (ECF No. 17). In light of the stipulation, the case

20    has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of

21    San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Court retains jurisdiction over this matter for

22    the sole purpose of enforcing the terms of the settlement agreement. Accordingly, the Clerk of

23    the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:      April 30, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
